Opinión disidente del Juez
Asociado Señor Negrón García.
Decía Maritain que el “rechazo de lo injusto me da la idea de lo justo”.
En lo procesal, basta reiterar nuestro criterio de falta de jurisdicción consignado originalmente como único disidente en la resolución que se expidió de este recurso hace tres (3) años. Ante el excepcional acuerdo mayoritario asumién-dola, bajo la ingeniosa pero frágil tesis de las “circunstan-cias especiales” (opinión mayoritaria, pág. 350), insistir y abundar sería un ejercicio fútil e inconsecuente, carente de valor adjudicativo en esta etapa, que sólo serviría como obs-táculo para plasmar nuestro “rechazo de lo injusto”. Libe-rado así de esa atadura técnica, en lo sustantivo expone-mos nuestra conciencia judicial de que los profesores de la Universidad de Puerto Rico (en adelante U.P.R.) tienen de-recho a organizarse y a negociar colectivamente.

I

La negativa mayoritaria choca con el Art. II, Sec. 17 de la Carta de Derechos de nuestra Constitución, L.P.R.A., Tomo 1, que —distinto a la federal— lo garantiza expresamente.(1)
La U.P.R. cumple esencialmente con los criterios juris-prudenciales sobre la instrumentalidad gubernamental que funciona como empresa privada. Véanse: J.R.T. v. Asoc. Servs. Médicos Hosp., 115 D.P.R. 360 (1984); A.A.A. v. Unión Empleados A.A.A., 105 D.P.R. 437 (1976); Junta Rel. *405Trabajo v. Club Deportivo, 84 D.P.R. 515 (1962); Junta Rel. Trabajo v. Junta del Muelle, 71 D.P.R. 154 (1950).(2) No desempeña funciones intrínsecas de gobierno; el interés, el orden y la seguridad públicos no lo impiden. Expongamos esos extremos.
Su ley habilitadora le autoriza a demandar y ser de-mandada; adquirir, poseer, custodiar y administrar todos sus bienes muebles e inmuebles, e hipotecarlos, venderlos o, en cualquier forma, enajenarlos; contraer deudas; cele-brar contratos; administrar e invertir sus fondos en forma compatible con sus fines y propósitos, y aceptar y adminis-trar donaciones, herencias y legados. 18 L.P.R.A. sec. 297a.
La See. 5 de la Ley Núm. 49 de 7 de junio de 1977 (3 L.P.R.A. sec. 1338(5)) excluyó su personal de la Ley de Personal del Servicio Público de Puerto Rico, Ley Núm. 5 de 14 de octubre de 1975 (3 L.P.R.A. see. 1301 et seq.).
La U.P.R. brinda, al igual que el sector privado, servi-cios de educación superior, pero no está obligada a hacerlo gratuitamente. Const. E.L.A., supra, Sec. 5. El que tradi-*406cionalmente cobre tarifas bajas no la excluye como entidad generadora de ingresos, pues el criterio determinante es “si la agencia tiene o no la capacidad para dedicarse en el futuro a negocios lucrativos o actividades que tengan por objeto un beneficio pecuniario”. (Enfasis suplido.) A.A.A. v. Unión Empleados A.A.A., supra, pág. 455.
Recalcamos que “[e]l hecho de que debido a tarifas bajas o a otras razones las demandadas generalmente han per-dido dinero en sus operaciones, no afecta la cuestión de si están o no cubiertas por la Ley. Lo importante es si su autoridad o la naturaleza de los servicios por ellas rendi-das las capacitan, si así lo desean, a operar en forma comparable a entidades privadas que pueden dedicarse al mismo negocio”. Junta Rel. Trabajo v. Junta del Muelle, supra, págs. 159-160, reiterado en J.R.T. v. Junta Adm. Muelle Mun. de Ponce, 122 D.P.R. 318, 326-327 (1988).
Su propia ley orgánica propende que se involucre en ac-tividades lucrativas de diversas índoles.(3)
No se cuestiona su alto grado de autonomía fiscal y administrativa. Acertadamente, la Junta de Relaciones del Trabajo concluyó que, a través del Consejo de Educación Superior,(4) la U.P.R.:
... considera y aprueba el proyecto de presupuesto del sistema universitario, el que somete su Presidente; asimismo, aprueba su propio sistema de contabilidad y auditoría para revisar el *407uso de los fondos, conforme a la Ley y los reglamentos. Tiene el poder para invertir sus fondos en forma compatible con los fines y propósitos de la Ley Universitaria; igualmente, tiene la cus-todia, gobierno y administración de todos sus fondos, (18 L.P.R.A. sec. 502(e)(f)); está autorizada a tomar dinero en cali-dad de préstamo para cualesquiera de sus fines y actividades; y, naturalmente, para emitir bonos, pagarés y otras obligaciones. Finalmente, las deudas y obligaciones de la Universidad no son consideradas deudas y obligaciones del Estado Libre Asociado, ni de sus municipios, ni subdivisión política alguna de aquél, y, ninguna de esas entidades será responsable de las mismas, (18 L.P.R.A. sec. 612(d)(0). La Universidad de Puerto Rico tiene una clara autonomía fiscal. Decisión y orden de elecciones, pág. 18.
Y en lo administrativo, dictaminó;
... [E]l Consejo de Educación Superior ... cuenta con faculta-des académicas para ayudarle en la formulación de las directri-ces que regirán la orientación y desarrollo de la Institución; para examinar y aprobar las normas generales de funciona-miento propuestas por los organismos legislativos y adminis-trativos de la misma; y, para supervisar la marcha u operación de la institución, (18 L.P.R.A. sec. 602(d)). Entre los deberes y atribuciones de ésta, y, específicamente, los del Consejo de Edu-cación Superior están los siguientes: la aprobación del plan de desarrollo integral y de revisión anual; la autorización para la creación, modificación y reorganización de recintos, centros y otras unidades institucionales universitarias, colegios, escue-las, facultades, departamentos y dependencias; con la excep-ción hecha de la atribución para abolir las unidades institucio-nales autónomas creadas por la Ley Universitaria, ni por la del Colegio Regional que ya existía para 1966; y la creación y eli-minación de los cargos de los funcionarios auxiliares a su Presidente. Decisión y orden de elecciones, pág. 19.
No albergamos dudas de que la U.P.R. es un “patrono” para efectos de nuestras leyes laborales. Como corolario, sus profesores están cobijados bajo el palio protector de la cláusula constitucional obrera.
*408HH
No obstante, la mayoría del Tribunal resuelve que son gerenciales. Se fundan en NLRB v. Yeshiva University, 444 U.S. 672 (1980), que decidió que los miembros de esa facul-tad eran empleados gerenciales excluidos de la Ley de Re-laciones del Trabajo federal, pues participaban activa-mente en la formulación de la política administrativa de esa Universidad. Es un error. NLRB v. Yeshiva University, supra, no es de aplicación mandatoria y, además, es distinguible. Veamos.
Primero, el más Alto Foro federal expresó que su deci-sión no pretendía abarcar todas las instituciones universitarias.
Reconocemos que éste es apenas el punto de partida, y que otros factores, no presentes aquí, podrían formar parte del aná-lisis en otros contextos. Es claro, por ejemplo, que los profesores no podrían ser excluidos meramente porque determinen el con-tenido de sus cursos, evalúen sus estudiantes y supervisen sus investigaciones. Podría haber instituciones de educación avan-zada distintas a Yeshiva donde la facultad fuera entera o pre-dominantemente no gerenciál. Podría haber también miembros de la facultad en Yeshiva y en universidades similares que pro-piamente pudieran ser incluidos en una unidad de negociación. Pudiera trazarse una línea racional entre miembros de facultad con o sin permanencia, dependiendo de cómo se estructura y opera una facultad. Pero no expresamos opinión en cuanto a estas interrogantes porque resulta claro que la unidad apro-bada por la Junta era demasiado amplia. (Traducción y énfasis nuestros.) NLRB v. Yeshiva University, supra, págs. 690-691 esc. 31.
Segundo, a tono con esa nota cautelar, el alcance deci-sorio de NLRB v. Yeshiva University, supra, ha sido restringido ante configuraciones institucionales universita-rias distintas. David Wolcott Kendall Memorial School v. N.L.R.B., 866 F.2d 157 (6to Cir. 1989); Loretto Heights College v. N.L.R.B., 742 F.2d 1245 (10mo Cir. 1984); N.L.R.B. v. Cooper Un. for Advancement of Science, 783 F.2d 29, 31-32 (2do Cir.), cert. denegado, 479 U.S. 815 (1986); P.S. *409Bryant, Hybrid Employees: Defining and Protecting Employees Excluded from the Coverage of the National Labor Relations Act, 41 Vand. L. Rev. 601 (1988); D.M. Rabban, Distinguishing Excluded Managers from Covered Professionals under the NLRA, 89 Colum. L. Rev. 1775 (1989); Comentarios, Industrial Democracy and the Managerial Employee Exception to the National Labor Relations Act, 133 U. Pa. L. Rev. 441 (1985).
Tercero, curiosamente, según la ley federal aplicada en NLRB v. Yeshiva University, supra, las universidades pú-blicas —como la U.P.R.— por ser propiedad del Estado no son “patronos” sujetos a sus disposiciones. 29 U.S.C. see. 152(2).
Cuarto, el poder decisorio administrativo de la facultad en la Universidad privada de Yeshiva, de peculiar raigam-bre judaica, era distinto al de los profesores de la U.P.R. Allí los profesores a tiempo completo asistían activa y real-mente a la administración en la formulación del currículo, el sistema de calificación, los parámetros de admisión y matrícula y el calendario académico. Además, hacían reco-mendaciones sobre la contratación, los despidos y los as-censos de profesores, así como en torno a la concesión de sabáticas y permanencias. La evidencia presentada en NLRB v. Yeshiva University, supra, demostró que la gran mayoría de estas recomendaciones eran acogidas. (5) Por ello se concluyó que la facultad de Yeshiva era la que, en *410efecto, operaba de forma sustancial la Universidad. NLRB v. Yeshiva University, supra, pág. 691. ¿Puede decirse lo mismo de la U.P.R.?
Ciertamente hay que reconocer que la injerencia de los profesores de la U.P.R. en estos asuntos dista mucho de ser análoga. Como atinadamente nos señala la Junta de Rela-ciones del Trabajo, en la U.P.R. la participación profesoral en la toma de decisiones, aunque existe, es de naturaleza meramente consultiva, no gerencial. La Junta de Síndicos es el cuerpo rector, cuyos integrantes son nombrados por el Gobernador con el consejo y consentimiento del Senado. A su vez, ésta nombra al Presidente de la Universidad. Ade-más, sólo la Junta de Síndicos crea, modifica o reorganiza las dependencias universitarias.
En la U.P.R. las funciones esencialmente administrati-vas, por disposición legal y reglamentaria, han sido asig-nadas a los organismos que correctamente excluyó la Junta de Relaciones del Trabajo de la unidad apropiada de nego-ciación colectiva. A tal efecto, el poder de nombramiento de los Decanos recae exclusivamente en los Rectores, luego de consultar a la facultad, notificando al Presidente y a la Junta de Síndicos. 18 L.P.R.A. see. 606(5); Reglamento General de la Universidad de Puerto Rico, Consejo de Educa-*411ción Superior, revisión de diciembre de 1990 (en adelante Reg. Gen. U.P.R.), Sec. 41.3.1. Además, son éstos los encar-gados de nombrar al personal docente, previa consulta con el Comité de Personal. Reg. Gen. U.P.R., Sec. 41.3.4. El proceso de evaluación directa del personal docente también recae en este comité, que tiene que hacerlo de acuerdo con las normas establecidas por la Junta Universitaria.
Por otro lado, es la Junta Administrativa la que concede las licencias de sabáticas, Reg. Gen. U.P.R., Sec. 55.6.1; las permanencias, Reg. Gen. U.P.R., Sec. 50.1, y los ascensos, Reg. Gen. U.P.R., Sec. 51.1.1. Los Rectores y el Presidente, según sea el caso, previa consulta con los Decanos o jefes de departamentos y del profesor afectado, deciden los traslados. Reg. Gen. U.P.R., Sec. 52.1. El Presidente, pre-via consulta con la Junta Universitaria, formula las modi-ficaciones al Plan de Sueldos del Personal Docente; sin embargo, la Junta de Síndicos es quien las aprueba. Reg. Gen. U.P.R., Sec. 53.1. Finalmente, los ajustes en el costo de la matrícula también son establecidos y revisados periódica-mente por la Junta de Síndicos. 18 L.P.R.A. see. 823.
Precisamente, la naturaleza gerencial de las funciones antes mencionadas explica por qué la Junta de Relaciones del Trabajo no incluyó, como parte de la unidad apropiada de negociación, a los organismos a los cuales le fueron conferidas. (6)
Se insiste en que los profesores participan en y a través del Senado Académico. No obstante, esa participación es en *412calidad representativa de sus compañeros profesores. Reg. Gen. U.P.R., See. 27.4. Se limitan a participar “en los pro-cesos institucionales cooperando y colaborando estrecha-mente en el establecimiento de normas académicas dentro del Reglamento General de la Universidad de Puerto Rico”. (Enfasis suplido.) Difícilmente podemos interpretar esa fa-cultad como función gerencial.
En síntesis, la U.P.R. no aportó prueba suficiente para demostrar que la participación de sus profesores, a través del Senado Académico, alcance los linderos de NLRB v. Yeshiva University, supra. Es ineludible concluir que no forman parte de su cuerpo gerencial.
III
No se nos escapa el argumento mayoritario a los efectos de que reconocer a los profesores el derecho a unionarse redundaría en un conflicto de lealtades. Aducen que serían los mismos unionados quienes elegirían, entre sus miem-bros, quiénes ocuparían las posiciones gerenciales. El ar-gumento es circular; exige que completemos toda su vuelta. A poco reflexionemos, ¿no es esa la situación bajo el es-quema existente?
Actualmente son los mismos profesores quienes eligen a algunos de sus compañeros para ejercer funciones estricta-mente de asesoramiento en el Comité de Personal y en la Junta Administrativa. Evidentemente, en esas situaciones, el referido conflicto no emana del reconocimiento a los pro-fesores a sindicalizarse. De existir, su génesis es la propia ley orgánica y el reglamento, no la existencia potencial de una unión. Todo lo contrario, si acaso el dictamen de la Junta de Relaciones del Trabajo dejan fuera al Comité de Personal y a la Junta Administrativa, entre otros, logra salvar el conflicto.
Adviértase que la U.P.R. califica como "conflicto” lo que a menudo se da en el contexto de corporaciones públicas, *413en las cuales los empleados asociados con la gerencia ne-gocian con la unión, al conocer que sus beneficios desembo-carán en última instancia para sí mismos y las agrupacio-nes gerenciales de las que forman parte. No obstante, en esos casos hemos reconocido, sin ambages, el derecho a ne-gociar colectivamente.
Recapitulando, en lo esencial, la U.P.R. cumple con los criterios jurisprudenciales sobre la instrumentalidad gu-bernamental que funciona como empresa privada. La gran mayoría de los miembros de su facultad no desempeñan funciones intrínsecas de gobierno. No hay argumentos só-lidos convincentes que justifiquen, a base del interés, or-den y seguridad públicos, negar esa realidad.
Rehusamos aceptar como dogma de fe la decisión de NLRB v. Yeshiva University, supra, máxime cuando ésta se dio en el contexto de una interpretación de la Ley Federal de Relaciones del Trabajo, que contrario a la nuestra, ca-rece del sostén directo constitucional.
La mayoría parece olvidar que es la Ley de Relaciones del Trabajo de Puerto Rico, en armonía con nuestra Cons-titución, la que implementa la negociación colectiva labo-ral; NO ES LA LEY FEDERAL. Parafraseando nuestro disentir en Morales Morales v. E.L.A., 126 D.P.R. 92, 117 (1990) —en que la mayoría validó una reglamentación que excluía a los huelguistas de los beneficios del programa de cupones de alimentos— “hay margen pues, para una adju-dicación legítimamente autonómica”. (Enfasis en el original suprimido y énfasis suplido.)
Para los profesores universitarios, el Art. II, Sec. 17 de la Carta de Derechos, Const. E.L.A., L.P.R.A., Tomo 1, ha entrado en un estado permanente de hibernación judicial.
*414— o —

 En lo pertinente, dispone:
“Los trabajadores de empresas, negocios y patronos privados y de agencias o instrumentalidades del gobierno que funcionen como empresas o negocios privados tendrán en sus relaciones directas con sus propios patronos, el derecho a organizarse y a negociar colectivamente con sus patronos por mediación de representantes de su propia y libre selección para promover su bienestar.” (Énfasis suplido.) Art. II, Sec. 17, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 329.


 Estos criterios fueron esbozados así en A.A.A. v. Unión Empleados A.A.A., 105 D.P.R. 437, 455-456 (1976):
“...si los empleados de la agencia concernida están cubiertos por la Ley de Personal del Estado Libre Asociado; si los servicios prestados por la agencia, por su naturaleza intrínseca, nunca han sido prestados por la empresa privada; si la agen-cia está capacitada para funcionar como una empresa o negocio privado; si la agencia de hecho funciona como una empresa o negocio privado; el grado de autonomía fiscal de que disfrute la agencia; el grado de autonomía administrativa de que goce; si se cobra o no un precio o tarifas por el servicio rendido (precio que debe ser básicamente equivalente al valor del servicio); si los poderes y facultades concedidos en la ley orgánica de la agencia la asemejan fundamentalmente a una empresa privada; y si la agencia tiene o no la capacidad para dedicarse en el futuro a negocios lucrativos o a actividades que tengan por objeto un beneficio pecuniario. A estos criterios pueden añadirse otros, sin pretender agotar la lista: la estructura en sí de la entidad; la facultad de la agencia para demandar y ser demandada ilimitadamente; el poder de obtener fondos propios en el mercado general de valores a base de su récord econó-mico y sin empeñar el crédito del Estado Libre Asociado; la facultad de adquirir y administrar propiedades sin la intervención del Estado; el punto hasta donde el reconocimiento a los trabajadores de la agencia de los derechos a que se refiere el primer párrafo de la Sec. 18 concuerda o no con el esquema constitucional.”
Ninguno es determinante por sí sólo. Véase, además, Morales González v. J.R.T., 121 D.P.R. 249, 260 (1988).


 “(b) La Universidad podrá aprobar, imponer, revisar de tiempo en tiempo y cobrar derechos, tarifas, rentas y otros cargos sobre el derecho al uso u ocupación de cualesquiera facilidades, propiedad de o administradas por la Universidad o por cualquier servicio, derecho o privilegio provisto por cualesquiera dichas facilidades o por la Universidad, incluyendo, pero sin que se entienda esto como una limitación, derechos de matrícula, derechos de estudiantes y otros derechos, rentas, cargos, de-rechos de laboratorio, de rotura, libros, suministros, dormitorios, casas y otras faci-lidades de vivienda, restaurantes y sus facilidades, aparcamiento para vehículos, facilidades provistas por centros de estudiantes, eventos y actividades, y otros servicios.” Art. 13(b) de la Ley de la Universidad de Puerto Rico, 18 L.P.R.A. see. 612.


 A partir de la Ley Núm. 16 de 16 de junio de 1993 (18 L.P.R.A. see. 602), la facultad del Consejo de Educación fue traspasada a la Junta de Síndicos.
Asumimos la constitucionalidad de esa legislación conforme nuestro voto disi-dente emitido el pasado 24 de septiembre de 1993 en C.E.S. v. Gobernador I, 134 D.P.R. 350 (1993).


 Allí se consignó:
“Por ejemplo, los Decanos de Yeshiva y Erna Michael conceptúan vinculadoras las actuaciones de la facultad. íd., págs. 248-249, 312-313. Los administradores testificaron que ninguna iniciativa académica de ninguna de las facultades había sido vetada, por lo menos desde 1968. íd., págs. 250, 313. Cuando la facultad de Stern College estuvo en desacuerdo con la decisión del Decano de eliminarse la con-centración en educación, ésta fue restituida. íd., pág. 191. El Director del Instituto de Maestros para Mujeres testificó que ‘la facultad es la escuela’, íd., pág. 379, mien-tras que el Director de James Strian School describió su posición como ‘el brazo ejecutivo de la facultad’, quienes lo habían revocado en ocasiones, íd., págs. 360-361. Todas las decisiones relacionadas con materias académicas en el Programa de Yeshiva y de Bernard Revel se hacen mediante el consenso de la facultad. íd., págs. 574, 583-586. La ‘operación interna de [Wurzweiler] ha sido sustancialmente gobernada por las decisiones de la facultad’, de acuerdo a su Decano. íd., pág. 502.
*410“Un decano estimó que el 98% de las recomendaciones de la facultad sobre nombramientos eran acogidas. Ibid. Otros no pudieron recordar ninguna ocasión, en la cual una recomendación de la facultad hubiese sido revocada. Ibid, págs. 193-194. En el Stern College, el Decano en seis (6) años no había revocado una decisión sobre ascensos. íd., págs. 193-194. El Presidente ha aceptado todas las decisiones de la facultad de Yeshiva College sobre ascensos y sabáticas, incluyendo decisiones opues-tas a las del Decano. íd., págs. 268-270. En Erna Michael, el Decano nunca ha contratado a un miembro de la facultad a tiempo completo sin el consentimiento del profesor de mayor jerarquía afectado, íd., págs. 333-335, y el Director del Instituto de Maestros para Mujeres señaló categóricamente [baldly] que nunca había sido contratado un profesor si ‘existía la más mínima objeción hasta de un solo miembro de la facultad’. íd., pág. 388. La facultad, en ambas escuelas, ha revocado recomen-daciones hechas por los decanos. Ningún ascenso o permanencia se ha concedido en Ferkauf sobre la oposición de la facultad. íd., págs. 620, 633. El Decano en Belfer testificó que no tenía derecho a pasarle por encima a las decisiones de la facultad en cuanto a permanencia y no renovaciones [nonrenewal].’íd., pág. 419.” (Traducción y énfasis nuestros.) NLRB v. Yeshiva University, 444 U.S. 672 eses. 4-5 (1980).


 Por esa razón, correctamente la Junta de Relaciones del Trabajo excluyó de la unidad apropiada para la negociación colectiva, además del personal no docente, al verdadero cuerpo gerencial universitario, a saber, “los miembros del Consejo de Educación Superior (Junta de Síndicos), el Presidente, los miembros de la Junta Administrativa, el Rector, los Decanos y los Jefes o Directores de Departamentos, los miembros de los Comités de Personal, ... supervisores, ejecutivos, administradores, empleados confidenciales o intimamente ligados a la gerencia; y cualesquiera otras personas con autoridad para emplear, ascender, disciplinar, despedir; o, de alguna manera variar el status de los profesores”. Solicitud de revisión, pág. 36. Véase, además, Anotación, Who are “Supervisors” within Meaning of National Labor Relation Act (29 U.S.C.S. secs. 151 et seq.) in Education and Health Services, 52 A.L.R. Fed. 28 (1981).